     Case: 3:19-cr-50006 Document #: 32 Filed: 12/17/19 Page 1 of 1 PageID #:131

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Western Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 3:19−cr−50006
                                                         Honorable Philip G. Reinhard
Brenton Wells
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 17, 2019:


       MINUTE entry before the Honorable Philip G. Reinhard as to Brenton Wells:
Sentencing hearing held and continued to December 20, 2019 at 10:15 a.m. for decision
on reporting date. Defendant's bond conditions stand. The defendant is admonished he
cannot return to work without the Probation Officer's authorization. Mailed notice (sb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
